DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a first imaging unit that images workpieces that are conveyed by a conveying unit”, described in the specification at “a fixed camera…13”; 
-“a position acquiring unit that acquires positions of the workpieces on a basis of the workpieces captured by the first imaging unit”, described in the specification at Page 6-7, “position acquiring unit 301 acquires a rough position of the workpiece 2 on the conveyor 12 on the basis of a captured image of the workpiece 2 captured by the fixed camera 13”;
-“a three-dimensional information acquiring unit that acquires three-dimensional information of the workpieces of which positions are acquired by the position acquiring unit, on a basis of the workpieces captured by the second imaging unit”, described in the specification at “a 3D vision sensor…14”;
-“a determination unit that determines whether another workpiece is hidden by an exposed workpiece among the workpieces, on a basis of the three-dimensional information of the workpieces acquired by the three-dimensional information acquiring unit”, described in the specification at Page 7-10, “The determination unit 303 determines whether the workpiece 2b is hidden…to another location after holding the workpiece 2A”;
-“a take-out unit that takes out the exposed workpiece”, described in the specification at “a hand 112”;
in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwai et al. (US 10,407,250).

As to claim 1, Iwai discloses a robot system comprising: 
a first imaging unit that images workpieces that are conveyed by a conveying unit (col 20, line 14-26; “photoreceiver 131 can obtain a profile along the line LN by imaging the reflected light of the linear LT from the subject”); 
a robot (robot 300) including a second imaging unit that images the workpieces that are conveyed by the conveying unit (col 20, line 27-46; “photoreceiver 133 [a second photo receiver] receives reflected natural light from the subject included in the imaging field of view AR3 to generate a luminance image representing the subject”); 
a position acquiring unit that acquires positions of the workpieces on a basis of the workpieces captured by the first imaging unit (col 5, line 52-67; “the position of the workpiece W measured by the image sensor 100 is represented using the coordinate values”); 
a three-dimensional information acquiring unit that acquires three-dimensional information of the workpieces of which positions are acquired by the position acquiring unit, on a basis of the workpieces captured by the second imaging unit (col 20, line 41-46; “image sensor 100 then defines an area in the range image...and obtains the workpiece overlap order based on the height information included in the corresponding area”); 
a determination unit that determines whether another workpiece is hidden by an exposed workpiece among the workpieces, on a basis of the three-dimensional information of the workpieces acquired by the three-dimensional information acquiring unit (col 20, line 41-46; “image sensor 100 then defines an area in the range image...and obtains the workpiece overlap order based on the height information included in the corresponding area.” See also col 11, line 1-col 12, line 24); 
a take-out unit that takes out the exposed workpiece (col 6, line 41-44; ‘the robot 300 may such the workpiece W or grasp the workpiece W”); 
a detection unit that, in a case in which it is determined that the other workpiece is hidden by the exposed workpiece, detects the other workpiece by causing the second imaging unit to image the other workpiece after the other workpiece is exposed (col 16, line 15-24; “the controller 201 determines that the workpiece has been moved when the controller receives a signal indicating the completion of the workpiece placement from the robot 300.”  Determination of workpiece position requires imaging by second imaging unit, as disclosed throughout out Iwai disclosure); and 
a transmission unit that transmits a detection result by the detection unit to outside of the detection unit for use in a take-out operation by the robot (col 13, line 19-39; “at every reception of a new measurement result 124 from the image sensor 100, the PLC 200 repeats the processing in steps S22 and S24…The PLC 200 repeats the processing in steps S30 and S32 every time when the workpiece pickup time arrives”).

As to claim 2, Iwai further discloses the robot system according to claim 1, wherein the transmission unit transmits the detection result to outside of the detection unit for use in a take-out operation by a robot in a next process (col 13, line 19-39; “at every reception of a new measurement result 124 from the image sensor 100, the PLC 200 repeats the processing in steps S22 and S24…The PLC 200 repeats the processing in steps S30 and S32 every time when the workpiece pickup time arrives”).

As to claim 3, Iwai further discloses the robot system according to claim 1, wherein the first imaging unit acquires a two-dimensional image of the workpieces, and a relative position in relation to the conveying unit is fixed (col 5, line 30-33; “measure the displacement of the conveyor 20A”).

As to claim 5, Iwai further discloses the robot system according to claim 1, wherein the three-dimensional information includes height information, position information, and posture information of the workpiece (Fig. 3, In particular “W1, W2, W3 Table”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai.

As to claim 4, Iwai discloses the claimed invention, as shown above.  However, it is silent with respect to wherein the second imaging unit is attached to an arm of the robot.
Nevertheless, it would have been obvious to one of ordinary skill in the art to reposition the second imaging unit to an arm of the robot under the doctrine of Rearrangement of Parts (MPEP 2144.04 VIC).  The rearrangement maintains conventional utilization of Iwai and has not been shown to produce any unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS KISWANTO/
Primary Examiner
Art Unit 3664